Dismissed and
Memorandum Opinion filed March 8, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00779-CV
____________
 
MORRELL MASONRY SUPPLY, INC., Appellant
 
V.
 
GOLDEN BANK, NA, Appellee
 

 
On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 958189
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed August 5, 2010.  The
clerk’s record was filed September 9, 2010.  No reporter’s record was filed. 
No brief was filed.
            On January 13, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before February 15, 2011, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Brown, Boyce, and Jamison.